Name: Commission Regulation (EC) No 1194/2002 of 3 July 2002 amending Regulation (EEC) No 2234/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in Madeira
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  economic policy;  regions of EU Member States;  foodstuff
 Date Published: nan

 Avis juridique important|32002R1194Commission Regulation (EC) No 1194/2002 of 3 July 2002 amending Regulation (EEC) No 2234/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in Madeira Official Journal L 174 , 04/07/2002 P. 0009 - 0010Commission Regulation (EC) No 1194/2002of 3 July 2002amending Regulation (EEC) No 2234/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(1), and in particular Article 15(5) thereof,Whereas:(1) Article 15 of Regulation (EC) No 1453/2001 sets the amount of aid for human consumption of milk products produced in Madeira at EUR 12/100 kg of whole milk delivered to a dairy. That aid is granted for the human consumption of locally produced fresh cows' milk products, within the limits of the consumption needs of Madeira as assessed periodically. That Article also allows the production in Madeira, for local consumption, of UHT milk reconstituted from milk powder originating in the Community, in so far as this measure ensures that locally produced milk is collected and finds outlets.(2) It is estimated that the consumption needs of Madeira will not exceed the limit of 4000 tonnes which corresponds to the limit of local production within which the additional levy scheme applicable to producers of cows' milk provided for in Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector(2), as last amended by Commission Regulation (EC) No 582/2002(3), does not apply to Madeira. As a result, the volume of milk for which the aid provided for in Regulation (EC) No 1453/2001 paid to dairies for all products resulting from the processing of milk produced locally should be limited to a quantity of 4000 tonnes.(3) Rules should also be laid down on the use of fresh cows' milk produced in Madeira for which the aid for human consumption is granted and the minimum volume that must be incorporated into reconstituted UHT milk intended for local consumption. A minimum volume of incorporation of 15 % is appropriate to ensure that locally produced milk is collected and finds outlets.(4) Commission Regulation (EEC) No 2234/92(4), as last amended by Regulation (EC) No 1802/95(5), must therefore be amended.(5) Provisions on the amount of the aid and eligible products are laid down in Regulation (EC) No 1453/2001. This Regulation should therefore apply from the date of entry into force of that Regulation.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2234/92 is amended as follows:1. Article 1(1) is replaced by the following: "1. The aid for the human consumption of milk products produced in Madeira provided for in Article 15(2) of Regulation (EC) No 1453/2001 shall be paid, subject to the limit of 4000 tonnes of whole milk, for a period of 12 months."2. Article 1(2) is replaced by the following: "2. Milk produced in Madeira for which the aid referred to in paragraph 1 is granted shall be used entirely in the local manufacture of milk products intended for local consumption only."3. The following Article 1a is added: "Article 1aThe reconstituted UHT milk referred to in Article 15(4) of Regulation (EC) No 1453/2001 shall incorporate at least 15 % of fresh milk produced locally."4. The Annex is deleted.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 26.(2) OJ L 405, 31.12.1992, p. 1.(3) OJ L 89, 5.4.2002, p. 7.(4) OJ L 218, 1.8.1992, p. 102.(5) OJ L 174, 26.7.1995, p. 27.